Title: To John Adams from Cotton Tufts, 21 December 1785
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      Weymouth Decembr. 21t. 1785
     
     Your Favour of Sept. 9t I recd. and Your Present of Neckar for which I return You Thanks and am much gratified with Your Sentiments on the Whale Oil Fishery, to this Branch of Business, the General Court have given Encouragement as You will find by a Bill sent you by Mr Cranch— Every Day more and more convinces me, that the commerical Restraints of Great Britain, so far as they respect America, will in general, greatly serve us. those that affect our whale Fishery may possibly injure us for some Time. But well tim’d

Exertions, an Attention to our own particular Interest and an independent Spirit will not only reinstate us in the full Extent of our whale Fishery, but put it upon a much better Footing than formerly— Almost every Measure respecting America adopted by Gt. Britain for many years past, have by the Intervention of Providence and the general Course of Things surprizingly forwarded and I had almost said driven us into the Road of Greatness— However fond many of my Countrymen may be of continuing a Trade with that Nation, for my own Part I am much in doubt, whether any advantageous Trade with her can be expected for many Years to come, if ever. it cannot I think untill our Merchants have paid their Debts, untill that System of Credit heretofore practised upon, is annihilated, untill, the American Merchant can exchange American Produce for British on equal Terms, and further untill He has it in his Power to pay for what he wants, from a Surplus proceeding from the Labours of the People beyond what is necessary for their Support and the Payment of Taxes— I mean here to include what arises from Fisheries, Manufactures & Agriculture— The Debts owing to the People of that Nation must be paid— There is such a Dependance flowing from those Debts as is truly humiliating— By these, the Eyes of my Countrymen have been blinded—false Maxims of Trade adopted—public Measures often influenced, and the Ascendancy which the British Merchant has gained by his giving Credit is but too visible in a thousand Instances, and has prevented numerous & beneficial Enterprizes that would otherwise have taken Place. This joined with the private Interest of our Merchants has ever discouraged every Attempt to Independance in Trade and the Establishment of our Manufacturies— The Restrictions of Great Britain and the Refusal of further Credit are however happily calculated to remove these Difficulties: And can We but continue a few years in a State of Exclusion from her Commerce, Our Debts will be paid and our Independance of Mind established—
     The Writers of Great Britain, their Merchants & ours, have but too succesfully propagated the Doctrine, That Manufactures cannot be carried on to Advantage in America, That it is not for the Interest of the People even to make their own Cloaths, inasmuch as they can buy them much cheaper from Britain &c & can employ their Time to much better Purpose on their Lands— They have wrought us up to a Prejudice in favour of british Manufacturers and to a Contempt of our own— But how little have they considered the real

State of our Country! Is there not a considerable Part of the Year, that our Men cannot be employed in Agriculture and it is well known that our Women are but seldom in any Part of the Year— This is a known Fact in our Nothern States— it is also true that We have it in our Power to furnish all the Materials for manufacturing necessary Cloathing and what else we have reall Need of.— I say we may have it in our Power, because if in a State of Eight Years war we could principally cloath the Inhabitants and a greater Part of the Soldiery with our own Manufactures, surely in Peace We may do much more— What are our People to do when the Earth is sealed and neither Spade nor Plough will enter And How are we to employ our poor Men Women & Children who must otherwise be a Bill of Charge— Could We in 1781 in the Town of Bridgewater convert 70 Tons of Iron into Nail Rods manufacture them into Nails in that & a few other Towns, (not a Spoonfull of Corn the less raised that Year) which is affrmed to be a Fact and Can We not in a State of Peace do much more.
     There is near a Quarter Part of the Year that a large Proportion of our Males are unemployed, Multitudes of our Women are not fully employed And from our Children we get but little Advantage till 9 or 10 Years of Age— If all these Classes of People were profitably employd in Manufactures, we should have but little Occasion for those of Europe those being withheld I am very sure We should become more virtuous, more frugal, more industrious and should lay solid Foundations for Wealth— In this Point of View, Would it not be happy for us if all Intercourse with Gt. Britain should be cut off for 20 Years at least or untill we had lost all connection with her Customs & Manner, worn of the Habits of Englishmen and acquird the Art of living independent. In short I cannot view my Country independent untill She can draw her Support & Defence from within her self, nor any Trade beneficial that exceeds the Surplus of Laborers abovementioned and which has not for its object, the Increase of our Cash, the Payment of Debts and Supplies such only as shall serve to excite Industry and render it more useful— But where does all this lead to? Youll be ready to think that I am not an Advocate for a commercial Treaty with Gt. Bn. I confess that I have my Doubts and am ready to fear that almost all the beneficial Effects I have mentioned would in a great Measure cease— That a free Intercourse, would keep us dependent. That it would prevent any Stability in our Manufactures, for want of which their Manufacturers will not emigrate & set down with us— That it will build up their

Plantations, which otherwise might tumble to Pieces— That it will prevent a Domestic Market for our Excess of Provisions, which the Establisment of Manufacturies would give, That it would subject us to an annual Expence that We are little able to bear. That the Residence of Foreign Ministers Consuls &C here would spread Corruption in Places where they may reside— That it would give the greatest Advantage for destroying our civil Form of Government— These are my Fears and many others wch. might be mentioned, but sensible that the narrow Sphere in which I move, forbids my deciding on this National Question—I shall no longer prevent You from Your better Thoughts, but conclude myself With much Esteem & Affection / Your Friend & Very Huml Sert
     
      Cotton Tufts
     
     
      PS. I hope in my next to be able to announce to you a most useful Discovery, no less than that of extracting fresh from Salt Water by a very simple machine—said to be invented by a Mr. Allen of Marthas Vineyard— It is much talkd [of an]d gains Credit—
     
    